DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman et al. (US 20160338337), hereinafter Waldman, in view of Gharabegian (US 20190078347).
Regarding claim 1, Waldman teaches of (Fig. 1) a pest deterrent device (Title, Rodent Deterrent Apparatus) comprising:
one or more sensors configured to detect a presence of a pest (motion sensor 180);
a controller configured to determine that the pest is detected based on output from the one or more sensors (controller 1100);
a repelling array configured to generate a repellant in response to the controller determining that the pest is detected (rodent deterrent apparatus 100); and
a communications array configured to wirelessly communicate (Fig. 13, wireless signal transmitter 230) with an external device (Fig. 13, wireless signal receiver 232), the communications array (230) configured to communicate with the external device to change a type of the repellent that is generated in response to the pest being detected (¶0065, wireless signal transmitter 230 is configured to send and receive signals regarding the operation of the pest deterrent apparatus, including deterrent function and the like, which Examiner notes could be from an external device and would also include the operation of the selection feature to select which of the deterrent features to activate).
Waldman does not appear to teach of the communications array configured to communicate with at least one other pest deterrent device to activate the at least one other pest deterrent device for tracking movement of the pest that is detected.
Gharabegian is in the field of animal deterrent and teaches of (fig. 5) the communications array configured to communicate with at least one other pest deterrent device (¶0083, in embodiments, modular umbrella systems may comprise wireless transceivers 511, 516, 521, and/or 526 for communicating with other modular umbrella systems 510, 515, 520, and/or 525 and/or a mobile computing device 905) to activate the at least one other pest deterrent device for tracking movement of the pest that is detected (¶0058, one or more proximity sensors 138 may detect an individual and/or object and communicate a signal, instruction, message, and/or command to motion control circuitry and/or computing device 136 to activate and/or deactivate assemblies and components of a modular umbrella system 100, which could include other modular umbrella systems; ¶0124, a modular umbrella system may be a device on an Internet of Things (IoT) to detect, collect, process, and/or exchange data with each other and/or with computing devices and/or third-party IoT enabled servers connected to a modular umbrella system via a global communications network; Examiner notes that as individual umbrella systems detect and send signals of that detection, a user can track the detection across individual umbrellas to track movement of the detected pest).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Gharabegian of the communications array configured to communicate with at least one other pest deterrent device to activate the at least one other pest deterrent device for tracking movement of the pest that is detected in order to have a network of pest deterrent devices such that they can work together to deter pests in a bigger area. 

Regarding claim 4, Waldman as modified teaches of claim 1, but does not appear to teach of further comprising a camera configured to record one or more of an image or a video responsive to the presence of the pest being detected, and wherein the communications array is configured to wirelessly communicate the one or more of the image or the video to the external device.
Gharabegian is in the field of animal deterrent and teaches of further comprising a camera configured to record one or more of an image or a video responsive to the presence of the pest being detected (¶0094, after the sensor 160 is activated, it may communicate a signal, command, and/or message to a camera to activate a camera to capture images and/or video), and wherein the communications array is configured to wirelessly communicate the one or more of the image or the video to the external device (¶0094, camera 137 communicates the capture images, video, and/or audio to a cellular transceiver 195).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Gharabegian of further comprising a camera configured to record one or more of an image or a video responsive to the presence of the pest being detected, and wherein the communications array is configured to wirelessly communicate the one or more of the image or the video to the external device in order to record what kind of pests are being detected. 

Regarding claim 9, Waldman as modified teaches of claim 1, and wherein the communications array is configured to communicate with the external device to notify a user of the external device of detection of the pest (¶0065, a wireless signal transmitter 230 is configured to send and receive signals regarding the operation of the pest deterrent apparatus, including battery level, deterrent function, and the like).

Regarding claim 10, Waldman as modified teaches of claim 1, but does not appear to teach of wherein the communications array is configured to communicate with the at least one other pest deterrent device to notify the at least one other pest deterrent device of detection of the pest.
Gharabegian teaches of wherein the communications array is configured to communicate with the at least one other pest deterrent device (¶0083) to notify the other at least one pest deterrent device of detection of the pest (¶0083, ¶0147, a processor and/or controller 1535 may be located in an electronic insect disabling device 1505 (in addition and/or as an alternative to a switching assembly 1513) and may receive signals from another processor and/or controller in an intelligent umbrella and/or robotic shading system 1500, which Examiner notes means that the processor 1535 in one intelligent umbrella 1500 can communicate with another intelligent umbrella 1500, including notifying the detection of the pest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teaches of Gharabegian of wherein the communications array is configured to communicate with the at least one pest deterrent device to notify the at least one other pest deterrent device of detection of the pest in order to connect the pest deterrent devices in a network and can work together to deter pests in multiple locations. 

Regarding claim 11, Waldman as modified teaches of claim 1, but does not appear to teach of further comprising a location device configured to determine a location of the pest deterrent device, wherein the communications array is configured to communicate the location to the external device.  
Gharabegian teaches of further comprising a location device configured to determine a location of the pest deterrent device (¶0078, GPS transceiver 405 to measure a geographic location of the modular umbrella system), wherein the communications array is configured to communicate the location to the external device (¶0078-79, GPS transceiver 405 may communicate such geographic location to a microcontroller 408 and can communicate that to a portable computing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Gharabegian of further comprising a location device configured to determine a location of the pest deterrent device, wherein the communications array is configured to communicate the location to the external device in order to keep track of where the devices are. 

Regarding claim 12, Waldman as modified teaches of claim 1, and further comprising a solar panel configured to supply electric current to power the controller, the repelling array, and the communications array (¶0056, a solar panel can be used as the power source).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman and Gharabegian, as applied to claim 1 above, and further in view of Dailey (US 8997697).
	Regarding claim 2, Waldman as modified teaches of claim 1, and wherein the one or more sensors, the controller, the repelling array, and the communications array are disposed within a housing (within housing 100) 
Waldman does not appear to teach of the housing having a shape of an animal.
	Dailey is in the field of animal repellent and teaches of (Fig. 5) wherein the one or more sensors (sensors 56), the controller (processor 62), the repelling array (speaker 64 and motor 66), and the communications array (processor 62 communicates with the components within the housing 12) are disposed within a housing having a shape of an animal (Fig. 1, agricultural security assembly 10 is in the shape of a dog).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Dailey of wherein the one or more sensors, the controller, the repelling array, and the communications array are disposed within a housing having a shape of an animal in order to repel pests by using the shape of a predator and to make the sound deterrent more realistic by matching it with the shape of an animal. 

Regarding claim 8, Waldman as modified teaches of claim 1 and wherein the one or more sensors, the controller, the repelling array, and the communications array are disposed within a housing (Fig. 1, within housing 100).
Waldman does not appear to teach of the repellant array includes a motor configured to move a segment of the housing responsive to the pest being detected.
Dailey teaches of (Fig. 5) wherein the one or more sensors (56), the controller (62), the repelling array (64 and 66), and the communications array (processor 62 communicates with the components within the housing 12) are disposed within a housing (12) and the repellant array includes a motor (66) configured to move a segment of the housing (housing 12) responsive to the pest being detected (Col. 2 lines 55-Col. 3 line 5, motor 66 is coupled to the head portion 14 of the housing 12 and is electrically coupled to the processor 62 to urge the head portion 14 to move when the processor is actuated after detecting an animal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Dailey of the repellant array includes a motor configured to move a segment of the housing responsive to the pest being detected in order to imitate an animal and make the device more realistic. 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Waldman and Gharabegian, as applied to claim 1 above, and further in view of Tait (US 9247714).
Regarding claim 3, Waldman as modified teaches of claim 1 but does not appear to teach of wherein the one or more sensors include an infrared sensor configured to detect the presence of the pest.
Tait is in the field of animal deterrent and teaches of wherein (Fig. 5) the one or more sensors include an infrared sensor (infrared sensor 67) configured to detect the presence of the pest (Col. 2 lines 35-45, IR sensor 67 detects an animal heat signature 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Tait of wherein the one or more sensors include an infrared sensor configured to detect the presence of the pest in order to use a well-known and reliable sensor. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman and Gharabegian, as applied to claim 1 above, and further in view of Smith (US 20170318797).
Regarding claim 5, Waldman as modified teaches of claim 1, and wherein (Fig. 1) the repelling array includes a speaker (speaker 142) configured to generate a sound in response to the pest being detected as the repellant (¶0064, speaker 142 may emit a deterring sound). 
Waldman does not appear to teach of wherein the communications array is configured to communicate with the external device to remotely change the sound that is generated in response to the pest being detected 
Smith is in the field of animal repellent and teaches of wherein the communications array is configured to communicate with the external device (¶0035, communicates wirelessly with an external device) to remotely change the sound that is generated in response to the pest being detected (¶0034-35, the speaker 128 may be configured to emit a variety of animal sounds which can be changed, deleted, or added from a computer, smartphone, and the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Smith of wherein the communications array is configured to communicate with the external device in order to customize the sound to the specific targeted pests. 

Regarding claim 6, Waldman as modified teaches of claim 5, and Smith further teaches of wherein the controller is configured to receive a customized recording for the sound from the external device via the communications array (¶0034-35, the speaker 128 may be configured to emit a variety of animal sounds which can be changed, deleted, or added from a computer, smartphone, and the like).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Waldman and Gharabegian, as applied to claim 1 above, and further in view of Nelson (US 8904968).
Regarding claim 7, Waldman as modified teaches of claim 1, and a scent deterrent (Fig. 1, scent deterrent 160). 
Waldman does not appear to teach of wherein the repelling array includes a pump assembly configured to spray a liquid in response to the pest being detected.
Nelson is in the field of animal repellent and teaches of wherein the repelling array includes a pump assembly configured to spray a liquid in response to the pest being detected (Fig. 3, Col. 5 lines 22-32, pump 46 us automatically activated to spray a liquid when sensor 38 detects an animal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Nelson of wherein the repelling array includes a pump assembly configured to spray a liquid in response to the pest being detected in order to widely and quickly spray the scent. 

Claims 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman in view of Tait (US 9247714).
Regarding claim 13, Waldman teaches of (Fig. 1) a pest deterrent device (Title) comprising:
an outer housing (main housing 102);
one or more processors disposed in the outer housing and configured to detect a presence of the pest (¶0065, controller 1100 has a microprocessor 210 to control the deterrent features and sensors);
a repellant device configured to generate a repellant responsive to the presence of the pest being detected (rodent deterrent apparatus 100); and
a communication device configured to wirelessly communicate (Fig. 13, wireless signal transmitter 230) with a mobile device (Fig. 13, wireless signal receiver 232), the communication device configured to receive instruction from the mobile device to remotely change the repellant that is generated by the repellant device responsive to the presence of the pest being detected (¶0065, wireless signal transmitter 230 is configured to send and receive signals regarding the operation of the pest deterrent apparatus, including deterrent function and the like, which Examiner notes could be from the mobile device 232 and would include the selection feature to select which of the deterrent features to activate).
Waldman does not appear to teach of an infrared (IR) sensor disposed on or within the outer housing, the IR sensor configured to detect heat indicative of a pest;
one or more processors disposed in the outer housing and configured to detect a presence of the pest based on the heat detected by the IR sensor.
Tait teaches of (Fig. 5) an infrared (IR) sensor (infrared sensor 67) disposed on or within the outer housing (housing 22 and 24), the IR sensor configured to detect heat indicative of a pest (Col. 2 lines 35-45, IR sensor 67 detects an animal heat signature 12);
one or more processors disposed in the outer housing and configured to detect a presence of the pest based on the heat detected by the IR sensor (passive infrared sensor module PCB 66). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Tait of an infrared (IR) sensor disposed on or within the outer housing, the IR sensor configured to detect heat indicative of a pest;
one or more processors disposed in the outer housing and configured to detect a presence of the pest based on the heat detected by the IR sensor in order to use a well-known and reliable sensor.

Regarding claim 14, Waldman as modified teaches of claim 13, wherein (Fig. 1) the repellant device includes one or more of:
a speaker (speaker 142) configured to generate a sound in response to the presence of the pest being detected (¶0064, speaker 142 may emit a deterring sound); 
a pump configured to spray a chemical in response to the presence of the pest being detected; or
a motor configured to move a first segment of the outer housing relative to a second segment of the outer housing in response to the presence of the pest being detected (of the three options, Waldman teaches of the speaker).

Regarding claim 18, Waldman teaches of a method comprising (Fig. 1):
detecting a presence of a pest outside of an outer housing (housing 102) of a pest deterrent device (motion sensor 180 detects a pest outside of housing 102);
generating a repellant in response to detecting the presence of the pest (rodent deterrent apparatus 100); and
wirelessly communicating with an external device to remotely change the repellant that is generated in response to detecting the presence of the pest (¶0065, wireless signal transmitter 230 is configured to send and receive signals regarding the operation of the pest deterrent apparatus, including deterrent function and the like, which Examiner notes would include the selection feature to select which of the deterrent features to activate).
Waldman does not teach of using an infrared (IR) sensor. 
Tait teaches of (Fig. 5) detecting a presence of a pest outside of an outer housing of a pest deterrent device (housing 22 and 24) using an infrared (IR) sensor (infrared sensor 67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Tait of using an infrared (IR) sensor in order to use a well-known and reliable sensor.

Regarding claim 19, Waldman as modified teaches of claim 18, and wherein (Fig. 1) generating the repellant includes one or more of:
generating a sound using a speaker of the pest deterrent device in response to the presence of the pest being detected (¶0064, speaker 142 may emit a deterring sound);
spraying a chemical from the pest deterrent device in response to the presence of the pest being detected; or
moving a first segment of the outer housing relative to a second segment of the outer housing in response to the presence of the pest being detected (of the three options, Waldman teaches of the speaker).

Regarding claim 20, Waldman as modified teaches of claim 18, and further comprising (Fig. 13):
wirelessly communicating a warning of a low state of charge of a battery of the pest deterrent device to the external device (¶0065, wireless signal transmitter 230 is configured to send and receive signals regarding the operation of the pest deterrent apparatus, including battery level).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman as modified by Tait, as applied in claim 13, and further in view of Gharabegian (US 20190078347).
Regarding claim 15, Waldman as modified teaches of claim 13, but does not appear to teach of further comprising a camera configured to record one or more of an image or a video responsive to the presence of the pest being detected.
	Gharabegian teaches of further comprising a camera configured to record one or more of an image or a video responsive to the presence of the pest being detected (¶0094, after the sensor 160 is activated, it may communicate a signal, command, and/or message to a camera to activate a camera to capture images and/or video).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Gharabegian of further comprising a camera configured to record one or more of an image or a video responsive to the presence of the pest being detected in order to record what kind of pests are being detected.

	Regarding claim 17, Waldman as modified teaches of claim 13, but does not appear to teach of wherein the communication device is configured to communicate with the at least one other pest deterrent device to activate and notify the at least one other pest deterrent device of detection of the pest.
	Gharabegian teaches of wherein the communication device is configured to communicate with the at least one other pest deterrent device to activate and notify the at least one other pest deterrent device of detection of the pest (¶0147, a processor and/or controller 1535 may be located in an electronic insect disabling device 1505 (in addition and/or as an alternative to a switching assembly 1513) and may receive signals from another processor and/or controller in an intelligent umbrella and/or robotic shading system 1500, which Examiner notes means that the processor 1535 in one intelligent umbrella 1500 can communicate with another intelligent umbrella 1500, including activating and notifying the detection of the pest).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman of Gharabegian of wherein the communications array is configured to communicate with another pest deterrent device to notify the other pest deterrent device of detection of the pest in order to connect the pest deterrent devices in a network and can work together to deter pests in multiple locations.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Waldman as modified by Tait, as applied in claim 13, and further in view of Smith (US 20170318797).
	Regarding claim 16, Waldman as modified teaches of claim 13, but does not appear to teach of wherein the one or more processors are configured to receive, from the mobile device, a customized recording for a sound that is generated as the repellant.
	Smith teaches of wherein the one or more processors are configured to receive, from the mobile device, a customized recording for a sound that is generated as the repellant (¶0034-35, the speaker 128 may be configured to emit a variety of animal sounds which can be changed, deleted, or added from a computer, smartphone, and the like).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldman to incorporate the teachings of Smith of wherein the one or more processors are configured to receive, from the mobile device, a customized recording for a sound that is generated as the repellant in order to customize the sound to the specific targeted pests.

Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive. 
Applicant argues that Waldman does not teach of the apparatus receiving any signal from an external device. The Examiner respectfully disagrees. 
The wireless signal transmitter 230 is configured to send and receive signals as stated in para. 0065. The received signals would be signals from an external wireless device. 

Applicant argues that it is hindsight reconstruction to modify Waldman to allow for remote control of which type of repellant is generated. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Waldman teaches of a wireless signal transmitter 230 that is configured to remotely control the operation of the pest deterrent apparatus and one of the operations of the apparatus is the selection feature to select which type of repellent is generated. Therefore, the wireless signal transmitter 230 would have also been able to be configured to remotely control the selection feature. 

Applicant argues that none of the references teaches of the communications array can communicate with at least one other pest deterrent device to activate the other pest deterrent device for tracking movement of the pest that is detected, as amended to claim 1. The Examiner respectfully disagrees and Gharabegian teaches this limitation as cited hereinabove. 

Applicant argues that Gharabegian does not teach of communicating with an external device and that the microcontroller and the processor is in the same device. The Examiner respectfully disagrees. 
As cited in para. 0083, Gharabegian teaches of wireless transceivers 511, 516, 521, and/or 526 for communicating with other modular umbrella systems 510, 515, 520, 526, and/or a mobile computing device 905. Therefore, any data, including GPS, pest detection, and pest deterrent activation, can be communicated to external devices, such as other modular umbrella systems and an external device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647